     Case 2:20-cv-05810-PA Document 6 Filed 10/05/20 Page 1 of 1 Page ID #:26


 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11    JIMMY WHEAT,                                   No.       CV 20-5810 PA
                                                               CR 18 205 PA
                                                                  18-205
12                  Petitioner-Defendant,
                                                     JUDGMENT
13           v.
14    UNITED STATES OF AMERICA,
15                  Respondent-Plaintiff.
16
17
18           Pursuant to the Court’s October 5, 2020 Order denying the Motion to Vacate, Set
19    Aside or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 filed
20    by Petitioner Jimmy Wheat (“Petitioner”),
21           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Motion
22    is denied and this action is dismissed with prejudice.
23
24
       DATED: October 5, 2020                          ___________________________________
25                                                                Percy Anderson
                                                         UNITED STATES DISTRICT JUDGE
26
27
28
